TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00413-CR




                                      In re Lydia Foster Whiteley




          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
              NO. 51,226, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                Lydia Foster Whiteley fatally shot her common-law husband in the presence of two

witnesses. She pleaded guilty to murder, was adjudged guilty by the court, and was sentenced to ten years

in prison. She now appeals from an order by the district court refusing her request for postconviction DNA

testing. See Tex. Code Crim. Proc. Ann. arts. 64.01-.05.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of

counsel=s brief was delivered to appellant, and appellant was advised of her right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The district court=s order is affirmed.




                                                   Lee Yeakel, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Affirmed

Filed: October 24, 2002

Do Not Publish




                                                      2